Third District Court of Appeal
                               State of Florida

                       Opinion filed February 17, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D20-1137
                 Lower Tribunal Nos. 07-23026A & 07-23332
                            ________________


                          Terrelance McCray,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



     An appeal conducted pursuant to Anders v. California, 386 U.S. 738
(1967), from the Circuit Court for Miami-Dade County, Alberto Milian,
Judge.

     Terrelance McCray, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before EMAS, C.J., and FERNANDEZ, and MILLER, JJ.

     PER CURIAM.

     Affirmed.